          Case 1:19-vv-01871-UNJ Document 52 Filed 08/13/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1871V
                                        UNPUBLISHED


    HOLLY C. FREED,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: July 13, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Nicole Kathryn Nobbe, Moore, Heffernan, et al., LLP, Sioux City, IA, for petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On December 11, 2019, Holly Freed filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered form a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
on December 3, 2018. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On July 1, 2021, Respondent filed his Rule 4(c) report in which he states that he
does not contest that Petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, it is Respondent’s psotion that Petitioner has satisfied


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01871-UNJ Document 52 Filed 08/13/21 Page 2 of 2




the criteria for a SIRVA as set forth in the Vaccine Injury Table and the Qualification and
Aids to Interpretation. Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                            2
